Citation Nr: 1124889	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-08 311A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Whether the discontinuance of Vocational Rehabilitation and Education (VR&E) benefits pursuant to Chapter 31, Title 38, United States Code, was proper.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The RO has indicated that the Veteran served on active duty from May 1985 to November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the Vocational Rehabilitation and Counseling Division (VR&C) of the Department of Veterans Affairs (VA) RO in Detroit, Michigan.  

In his substantive appeal (VA Form 9), received in March 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO in conjunction with this current claim.  A July 2010 letter informed the Veteran that a hearing was scheduled for him in August 2010.  The claims file indicates, however, that the Veteran failed to report to the August 2010 hearing.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  In March 2009, the Veteran filed a claim for vocational rehabilitation training (VA Form 28-1900).  

2.  In April 2009, the RO granted entitlement to vocational rehabilitation benefits in accordance with Chapter 31.  

3.  Achievement of a vocational goal thereafter became infeasible as determined by a counseling psychologist because of the Veteran's demonstrated failure to cooperate with vocational program requirements.  



CONCLUSION OF LAW

The discontinuance of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code was proper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3111, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57, 21.362, 21.364, 21.420 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As for Vocational Rehabilitation benefits under Chapter 31, regulations regarding a duty to notify and assist exist at 38 C.F.R. § 21.32, 21.33.

In the case at hand, the benefit sought was previously granted in April 2009.  As noted below, this case is one of continued eligibility based on lack of cooperation with program requirements.  It is not a case where entitlement was denied because the claimant did not meet eligibility requirements.  Therefore, the notice to the Veteran as required by 38 C.F.R. § 21.420, which notice is necessary when there is any reduction or termination of benefits other than as part of a scheduled interruption, must be made.  Such notification was provided in August 2009.  An explanation was provided as to the reason for the termination and the Veteran was informed as to the actions required on his part to resume Chapter 31 eligibility and entitlement.  Consequently, the notifications and assistance required by regulation were met.  

II.  Analysis

Review of the record reveals that the Veteran was found to be entitled to vocational rehabilitation services under Chapter 31 in April 2009, based on the finding that he had an Employment Handicap.  In June 2009, the Veteran was referred to the Jewish Vocational Rehabilitation Services for vocational assessment.  The Veteran completed a comprehensive vocational assessment through the Jewish Vocational Services (VA Form 28-1905, Authorization and Certification of Entrance or Reentrance Into Rehabilitation and Certification of Status).  The form denotes that the Veteran was authorized benefits for five weeks of situational assessment and vocational testing.  The initial enrollment was for the period from June 2009 to September 2009.  

Of record is a work experience program report, dated August 17, 2009.  It was noted that the Veteran expressed an interest in community employment, preferably performing retail or clerical related tasks.  It was reported that, during this assessment, when in attendance, the Veteran generally demonstrated acceptable quality and productivity for the merchandise processing tasks.  However, because he did not consistently demonstrate acceptable core work behaviors, community employment was not being recommended at this time.  It was recommended that the Veteran participate in vocational counseling and/or employment skills, training to assist him in identifying his motivation to work and better understand the demands of competitive employment.  

Of record is a Counseling Record-Narrative Report (VA Form 28-1902b), dated August 31, 2009, which noted that the Veteran was found to be entitled to vocational rehabilitation services on April 8, 2009.  It was noted that he had been referred to Jewish Vocational Services for situational assessment and HOA for vocational assessment.  A Jewish Vocational Services report indicates that the Veteran only attended three out of 25 days of scheduled programming.  The counseling psychologist noted that the Veteran was not in compliance with HOA for vocational assessment; the vocational rehabilitation counselor included another vocational assessment with JVS non-compliance.  No independent living (IL) services were offered because of the lack of stable housing, and it was noted that the Veteran had not been cooperative.  It was noted that the Veteran was currently homeless and living with family and friends.  He was living at VA domiciliary but was asked to leave because of his failure to comply with program requirements.  It was further noted that the VA medical center report also indicated that the Veteran did not actively participate in Domiciliary Residential Rehabilitation treatment program, and, when attending, he was often disruptive and argumentative.  The social worker confirmed the Veteran's behavior at the VA domiciliary.  Those were found to be the same behavior patterns he continued to demonstrate while participating in Chapter 31.  The counseling psychologist concluded that achievement of a vocational goat was not then reasonably feasible.  

Title 38 U.S.C. Chapter 31 provides for vocational rehabilitation for veterans with service-connected disabilities.  Implementing regulations pertinent to eligibility criteria and administrative procedures are found at 38 C.F.R. Part 21.  The basic eligibility criteria are that the veteran must have a service-connected disability of 20 percent or more (or less than 20 percent in some circumstances); the veteran must be in need of rehabilitation to overcome an employment handicap; and an individual written plan must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. §§ 21.1, 21.40, 21.80, 21.84 (2010).  (The Board notes that § 21.40 was amended, effective February 19, 2010; however, substantive changes to the regulation are not material to the adjudication of this appeal.  See 75 Fed. Reg. 3163 (2010)).  

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (A), (B); 38 C.F.R. § 21.52.  

In this case, the Veteran brought his claim for vocational rehabilitation in March 2009.  

In April 2009, the Vocational Rehabilitation Employment Division of the RO determined that the Veteran had a serious employment handicap.  This was determined on the basis of the veteran's service-connected disabilities, as well as his non-service-connected disabilities, which included lumbosacral or cervical strain; hearing loss; impairment of the knee; and ethmoid sinusitis.  In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  The matter that is in dispute is whether it is reasonably feasibly for the veteran to obtain a vocational goal.  The term "vocational goal" is defined by statute as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h) (2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h) (3).  

A veteran, counseling psychologist or vocational rehabilitation specialist may request a change in the individualized written rehabilitation plan (IWRP) at any time and a change in the statement of long-term goals may be made when achievement of the current goal is no longer reasonably feasible; the veteran's circumstances have changed and/or new information shows that rehabilitation is more likely if a different long-range goal is established; and, the veteran fully participates and concurs.  38 C.F.R. §§ 21.80, 21.94 (2010).  

VA staff shall take required action when the veteran's conduct and cooperation are not satisfactory, and part of the veteran's responsibility towards the successful development and implementation of a program of rehabilitation services is to conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  See 38 C.F.R. § 21.362(a) (3), (c) (5) (2010).  

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  In any case in which such services and assistance have been discontinued, VA may re-institute such services and assistance only if the counseling psychologist determines that:  (1) the unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and (2) the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a) (2010).  

Based on the facts in this case, the Board finds that the RO followed the required process, and there was a basis for discontinuance of the Veteran's benefits.  Initially, the Counselor found that the Veteran exhibited unsatisfactory conduct and cooperation.  Specifically, while he agreed to participate in a five-week vocational assessment to determine whether he was eligible for Vocational Rehabilitation services, he failed to attend the scheduled programming.  38 C.F.R. § 21.362 (a).  The record reflects that the Veteran failed to comply with the program requirements.  A Jewish Vocational Services report indicates that the Veteran only attended three out of 25 days of scheduled programming.  The counseling psychologist noted that the Veteran was not in compliance with HOA for vocational assessment; the vocational rehabilitation counselor included another vocational assessment with JVS non compliance.  It was noted that the Veteran was currently homeless and living with family and friends.  He was living at VA domiciliary but was asked to leave because of his failure to comply with program requirements.  It was further noted that the VA medical center report also indicated that the Veteran did not actively participate in Domiciliary Residential Rehabilitation treatment program; and, when attending, he was often disruptive and argumentative.  The social worker confirmed the Veteran's behavior at the VA domiciliary.  It was noted that those were the same behavior patterns he had continued to demonstrate while participating in Chapter 31.  

The Counselor concluded that the Veteran failed to maintain satisfactory conduct or cooperation after all reasonable counseling efforts were made, and that it was reasonably unlikely that any further efforts on the part of the Counselor would be effective.  Based upon that finding, it was proper to discontinue services and assistance to the Veteran.  See 38 C.F.R. § 21.364(a); McRae v. Brown, 9 Vet. App. 229, 233- 34 (1996).  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The discontinuance of benefits was proper.  


ORDER

The discontinuance of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, was proper; the appeal is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


